In the present case where the plaintiff brought an action of trover for certain household goods in the possession of the defendant husband and wife, and which by the deceased father of the defendant wife had been conveyed by bill of sale to the plaintiff as security for a loan, which was past due and unpaid, the jury was authorized to find from the evidence that title thereto was not in the grantor in the security *Page 704 
deed but in the defendant wife, in that, prior to the loan and execution of the bill of sale, she had purchased from others part of the goods with her own funds, and the rest, which had been the property of her deceased mother, had been given to her by her mother prior to the latter's death. The grounds of the motion for new trial assigning error on the admission of certain evidence are without merit. The appellate division of the civil court of Fulton County properly affirmed the judgment of the trial court overruling the plaintiff's motion for new trial.
Judgment affirmed. Stephens, P. J., and Felton,J., concur.
                       DECIDED FEBRUARY 15, 1940.